Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of amendment filed 03/30/2021. Claims 1-11, 13-14 and 16-22 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom (US 2015/0173825).
Regarding claim 1, Bloom discloses a medical device comprising: an outer tubular member (130); an irrigation line (136) configured to be received within the outer tubular member; and a bipolar electroblade (electrodes 148a and 148b which work to 
Regarding claim 3, Bloom discloses the medical device of claim 1 wherein the bipolar electroblade comprises saline electrodes configured to burn through tissue [Para 0029 discusses the use of fluid in combination with the electrodes to effectively seal tissue].  
Regarding claim 4, Bloom discloses the medical device of claim 1 wherein the bipolar electroblade comprises serrated teeth [Para 0022-0023 discusses that inner shaft 140 comprises teeth 144 and that inner shaft 140 is comprised of two longitudinal portions which have the bipolar electrodes formed thereon].  
Regarding claim 5, Bloom discloses the medical device of claim 1 wherein the outer tubular member comprises a window opening proximate a distal end of the medical device (view figure 1 with opening).  
Regarding claim 6, Bloom discloses the medical device of claim 5 wherein the bipolar electroblade is disposed within the window opening (view figures 2-3).  
Regarding claim 10, Bloom discloses the medical device of claim 1 wherein the medical device is configured such that the bipolar electroblade is always provided with a steady stream and a narrow band of saline fluid that follows the bipolar electroblade when activated as it rotates [Para 0029].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0173825) in view of Hancock (US 10,342,595).
Regarding claim 2, Bloom discloses the medical device of claim 1 but fails to disclose further comprising a bipolar plasma dome configured to be disposed at a distal end of the medical device.  However, Hancock discloses a bipolar (Abstract: The probe tip is adjustable between a first configuration, in which it defines a bipolar (e.g. coaxial) structure to produce a high electric field from the received RF and/or microwave frequency energy across the flow path for the gas to strike and sustain plasma) plasma dome configured to be disposed at a distal end of the medical device (Fig. 12A and 12B; Par, 68 FIG. 12A shows the electrosurgical instrument 500 in a first configuration that is suitable for delivering a plasma at the distal end... The distal end of the cap 510 forms a rounded, e.g. hemispherical dome). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the medical device with an oscillating or rotating electroblade as taught by Bloom with a bipolar plasma dome configured to be disposed at a distal end of the medical device, as disclosed by Hancock for the purpose of control ling surface bleeding in a specific treatment area during a procedure without physical contact between the probe tip and the lesion (Hancock: Par. 6).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0173825) in view of Truckai (US 2015/0346037).
Regarding claim 7, Bloom discloses the medical device of claim 1 but fails to disclose wherein the bipolar electroblade comprises a loop cutting wire connected to an electroblade bipolar supply line. However, Truckai discloses a bipolar electroblade which comprises a loop cutting wire connected to an electroblade bipolar supply line (view figures 2a-2c). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the electroblade of Bloom comprise a loop cutting wire. Doing so would allow for effective cutting and sealing of targeted tissue.
Regarding claim 8, Bloom discloses the medical device of claim 7 wherein the electroblade bipolar supply line is adjacent the irrigation line (view figures 1 and 2, fluid lumen is supplied to the distal end electrodes 148a and b, the bipolar supply line supplies energy to the electrodes and would be adjacent to the fluid lumen).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0173825) in view of Gambrell (US 2014/0276813).
Regarding claim 9, Bloom teaches the medical-device of claim 1, but does not teach wherein the irrigation line has a fluted outside diameter. However, Gambrell discloses an irrigation line with a fluted outside diameter via an auger in the irrigation line (Fig. 1, Par. 48, the auger 72 can also guide the resected tissue through the channel 42 of the elongated tubing 40 for improved tissue removal. The auger 72 therefore assists both the cauterized metal tip 50 for cutting and the suction .


Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: an outer tubular member; an irrigation line configured to be received within the outer tubular member; a bipolar plasma dome configured to be disposed at a distal end of the medical device; and a bipolar electroblade configured to rotate or oscillate within the outer tubular member, wherein the bipolar electroblade is disposed within a window opening of the outer tubular member, and wherein the irrigation line is configured to rotate or oscillate together with the bipolar electroblade such that fluid outlets of the irrigation line are always directed towards the bipolar electroblade during operation of the device.
The prior art fails to disclose the medical device as claimed. The closest prior art is regarded as Bloom (US 2015/0173825) and Truckai (US 2015/0346037) which both 
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed device in the claimed arrangement without the motivation provided by the applicant.
Claims 11, 13-14 and 16-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bloom as discussed above, discloses a rotating electroblade with an irrigation line as claimed.
Applicant’s arguments, see pages5-6, filed 03/30/2021, with respect to claims 11, 13-14 and 16-20 (21 and 22 being newly added) have been fully considered and are 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794